OFFICE   OF THE ATTORNEY     GENERAL     OF   TEXAS
                                    AUSTIN
-C.yucll
 --



           Honorable Uarren l&Donald
           county Attorney
           mth   county
           WlUr, %XblJ




                     Your ruaent                      intoa of fht8 dspsyt-
           rant on the querti                         ted ha8 buen ruaelved.


                                                    oner8*    Court nbde
                                                    c cQmp8uy to px%int
                                                    lathe dullnquent
                                             , and ocmtW      other
                                              o*euel contract, eta.
                                          t oontrbot lms 3.naimot
                                          ty 8uthQPlxud the p?abUOb-
                                          inquest tax suits ln a
                                       onewithwhlahtheghad        the

                            avur to the que8ticm that I want to
                            them or not thu Cozmulb8lonerr~Court
                haa the authority to enter into the eontract as
                above outlined, end vhether the ahurlff ha8 the
                dioaretion or authority to 9lbae alteflon ssldor-
                ders of uale ufth any p8ptw that he lapyViBh Ea.
                     %PV1C8   of aitatlon   bJ   publlaatian in betin-
                quant tax mate dlffew flym that of aarvioe in
                ordinary auita. Artlole 73kQ af Vern~na Ann. Civil
                                                       aWtA&xIO Of
                t)t&uten, reta out the method by tfhlcrh
    Eaaorable Warren MeDoAald, Page 2


         Pub~fObtlon5 or notices say be had on m&mm
         owners, Aon-cbnidenta, eta., IA d5llAqusAt tax
         suits and among ether thlnga says;

                    "'Uhiah ttotlae shall be signed
              by the Clerk and published in saw
              AOWSpbptW  in said OOUnty AA8 thtt b
              veek for three aoAswutlr5 weeks,
              eta.'
              "This SrfiiOledoes AOt, bs ArtdOle   2022 Of
         the Revin   Civil Statutes, provide that the
         OitbtioIl&
                  .$bll be dlraoted to the sheriff   or Amy
         aaastable of the OouAty, eta., but mersJy states
         that 8s~~ shall be published in 80~8 newspaper.
             %owaver, the hrillo    Ceurt of Oivil Ap-
        pebls in $he ease of NUlW-HAlIRHMPURLI8HIlIQ,00.
        Vb. HDTCHIHS COUHTI, olearl~ States relative to
        Artiole.7342 B.C.& 1925, the r0lhtfingt
                    "'maI statute giros the 0ouAty
              A0 authority to pay a nevspaper ths
              f-5 fOl'tb P~~iObtiQA    Of the Oft+
              tlon in tax sultn oltittguttkimm aod
              AOA-tWSid@At wtmrs but provt&s thbt
              such fees may be taxed (svldsntly IL5
              oostr 3.Athb stat); 5nd th5 c-5-.
              510~0f5~ Court is giveA no authority
              to psy for the publication of sue&
              oltatioA5 out of fItAd of the oounty
              derived from my other sourae.*
               "waioh la~guago olebrly seems to ertablish
        the faot our Co5mission5M' OOurt in Biith County
        had no authority to enter into the acmtxwt above
        tmt1iAed. However,I would bppreaitsteyour an-
        sverlng   the qunstian an to Vhother or AOt the
        sheriff   or the UorarL55fo~m~  Court has  t&v adhor-
        lty to dlreat MAO shall publish these QitatiOAs."
              Artiole 73&,2,VWAOA~S Annotatbd Civil Statutes pro-
    vides and sets out the method by vb.iohQl%btloti8of pUbli5btioSi
    or notices mey be htd On unkttowttowners or non-cesidsnt Qvnern




P
                                                                                        583



goaotile Warren HaDanald, Page 3


snd the st8tute 5peoiSlaally sets out the&n                             of aiktion
or notlae.
                  IA    the   aaw   of   aeigle,     et ux   vs.    state, 8g si (26)
304, th5 OoW't sbldt
                  "'theAOtiC.5
                           to watt-nsldarts whlah v,em
         served upoa the pUlntlSf5 in error 5re 5ppmwnt-
         ly those pmvId5d by Artiole  2037, R.S., 19251
         urb   do ttotaonstitttteserviae                in b au&t      for    tsx55.
         A epeolal rethod of servbg                  non-~e5id5mt5       in    tu
         suits 15 pp6vI&d by ArtIole 7342, R.8. 1925, and
         IS lxolu5ivo.   gts&akn v. Bllby, 43 Cox. Cir, Am.
         293, 96 S.W. 50; Neta v. Thompnott,156 SW 1105;
         Rourset v* setteg55t,  210 S.W. 219.'
           It vlll be notad thtt ths 46th Legislsturs tn 1939
pa55ea Lknste Bill lo. 206 (Artlole 7328. 1 Vernon's &m&abed
CIYil st5tute5).   ma title of'&nmto ml]. 206 nsds 55 followat
                  ‘AA    Aot to s~llfy         prweedings           IA dellnqwnt
         tax stits~ pm*Mlag     lo? 5irglIfIed Sorm OS pati-
         tlon In su&ts for 001laotIan of delInquaAt tax65
         anbothrealudpsrsamlproparty,aml            roYIdlng
         for a 5ImplISled de5opIptIan of bath raaf snd pee
         SoAbl mm&Y       5    t to bo Soreolased upon; provid-
         fag that sucrb potiT Ion aeed not be verlfibd~ pratid-
         IAg for b slnplISI5d   sonr OS olktlonJ pravIdIng
         tbat the provi51ak5 as thin bat shall be o%mulatlve
         OS and %A bdAitioA to bll                 other   rights     ukd -di*s
         to vbIab taxing ursttsam wv e+tItlad, but rapasl-
         lag all 18~5 &n 0onSlIat hemvlth~ sad deol5rIng
         bA emergenay.    2
             Artiale 7328.1, supa, sets out the term of Jtditi’3A
rad CitbtiOU    ta be used in delinquent tax SUlts# hW505C, VO
do not tmli5ve that the oitatioa    set forth in ArtIale 7328.1,
supn; 15 the proper     oltatlon to use in delinquent tax sutts
vbere u&navn ovaers.m~an-resident avtmr5 bra irvolred but
think tbst ths oltstlon & natiae as presarlbsd by Artlaie
7342, supm, 15 the aomeob oltatlon or aotlee to be wed
in   suoh      oases.

          IA thr, -55 O? 8tbti  VS. %kttOVtto!tMt-,103 =
1116, tbe 501s questian presentad g-5 to the 5uSSIaIanay aS
the altatioa 155ued and oerved by publlaatIo&    ma aIktIan
                                                                                                            584


XozkorableWarren XcDoabld, Pqp                        4


IA questioa In the bbove mantlened      5aw   ~55 set out in Sull
5~ddi5eu5556bythe         amrtwhIsbbld      that the etatlan ~55
surf lolent.      The citation just msAt1oAed is IA form uub5taA-
tlally the sasm as Fox% Ito.191,            168, JWSett*s Texas
Fern Bock       The Tom of altatlan tx aotlae as set out in
RoSSettls %1x55 Fom Bock 15 dlreothd to the sherl.SS or any
oaastable of said comty sod the rhm-ITS ar aaostable 15
8ommxled to make publloatiim 0S the oitbtlattaAd notIae bJ
pubzishirrgthe 5888 ln 501~ A5WSp6~P        publlabad In uti
oounty    one tlma b vwk          for three wu35eautlvevsokb,                                  eta.
And the absrlff or ooxmtable 15 mquimd  to have said olta-
tion or not105 vIth his returzsthsnon shovlag how hs 0x0-
outed    the   sbms   before     &he       oourt rt          thtt   nexe    mgttlbr            team.

               %%O bUthc?l+i~         Of    tlra     Wt36tWfO&3M’             OOUFt            U      the
goverttingbody of ths aouz&tyto mxlm oantmots bp its behalf
is strlotly limited    to thbt oonfapred eitkkmr8xpm      or
w Salr or aeoessazy implXaatIert b-f the Oonatltuti 7!2
of the Stbts.     Ropar vs. ttll, 2&O SW 289; Baldvia ma%%
cawty,     88 S.W. 480.          The 0a4mlnnfonern’ bottH                      mlst        hbve bttthor-
Ity of lav for Its soatraots, aAd, ifths luthArIty has been
given8 reasomble aatastruatfaavillba gfvento eSPsQtft5
purpase. camI55faAsPs* court Tn. ellM4&    15 mf Qtwl535.

               IP ties    0r    tat.8so~'eg0fag             dwaut,                  h          bm m-
spsotSully advised that it Is the @nIon     of thI5 depaHmat
thbt the a0tmtf5alon0r5~aatrt dims not hbvtatha axprwr
or implied buthorlty to urb ths ooatmot     above mtUaed.
ItiS ourSurth5ropLAI4mthatth5      shsHSS* aAdAotth5      aat-
mf5510aar51 (sourt,hbr the authority to dfreat   wha nhbll
pUb&hh  th5      OitbtiOli5      md        nOi;osS        rurbiC+E&        h5F5i.k             ‘phs
55m5 0w  be      ml&     In    referanob to               the   orders      of 55lo.
          Ve aoantrue    your   Mqusst  for   bn 0pl~Ion of this
deps.PtmAt a8 perta           to altbtlona and AMiIces 5~d ordo*
of sale with mfexwaas -To      dellsquent tbx suits agbiant uA-
~AOVA vvniersor Iran-rm%drat c+wziars,      and this OBIAIOA applies
only to such.
          TrustiAg thbt the sor8gni5g Sullj aAsver5 jour in-
quiry, ve are
                                                                    Very tmly           purr

                                                           ATToIuIEpQSBMALWTX48